Citation Nr: 0705900	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder as 
secondary to his service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which confirmed and continued a 
previous denial of the veteran's claim seeking entitlement to 
service connection for a heart disorder as secondary to his 
service-connected migraine headaches.
 
In February 2007, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  At his hearing, the veteran clarified that he is not 
seeking entitlement to service connection on a direct basis, 
but on a secondary basis only.

Additionally, the veteran and his representative raised the 
issue of an increased rating for the service-connected 
migrine headaches during the aforementioned hearing.  This 
issue has not been addressed by the RO and, accordingly, is 
referred to RO for appropriate action.


FINDING OF FACT

1.  The veteran has established service connection for 
migraine headaches, currently rated as 30 percent disabling.  

2.  There is no competent medical evidence linking the 
veteran's current heart disorder to his service-connected 
migraines.




CONCLUSION OF LAW

A heart condition is not proximately due to or aggravated by 
service-connected migraine headaches.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a September 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
September 2003 letter informed the veteran what additional 
information or evidence was needed to support his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied in the present case, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra, in deciding these 
issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Service connection for the veteran's migraines was granted in 
a January 1976 rating decision.  In his Travel Board hearing, 
the veteran contended that his current heart condition is due 
to his service-connected migraine headaches and therefore 
should be service-connected as secondary to his migraines.

Service medical records reflect that the veteran was 
monitored for borderline high blood pressure while in 
service.  However, the veteran's Reports of Medical 
Examination and Medical History do not show any diagnosis of 
a heart condition.  Private medical records show the veteran 
underwent a cardiac catheterization in April 2000, at which 
time he reported having had this same procedure performed the 
prior month after several years of periodic chest discomfort.  
The physician did not link his heart condition to the 
veteran's migraine headaches.  A January 2002 treatment 
record from another private physician reflected that the 
veteran had a severe problem with coronary vasospasm and had 
two small previous infarctions which were documented in his 
records.  A contemporaneous electrocardiogram (EKG) was 
normal.  The physician opined that some, if not all, of the 
veterans's chest pain was non-cardiac in nature.  An April 
2002 medical record from the same private physician reflects 
that the veteran had only minimal coronary artery disease but 
that he still had occasional episodes of chest discomfort and 
was taking Nitroglycerin.  The impression was that the 
veteran had fairly stable coronary artery disease with 
occasional episodes of angina.  This physician did not 
provide a nexus between the veteran's service-connected 
migraine headaches.  In fact, there is no medical evidence in 
the file that links the veteran's heart condition to his 
migraines.

In written statements and at his Travel Board hearing, the 
veteran asserted that the constriction of his veins that 
cause the migraines caused his current heart condition.  
However, as a lay person with no apparent medical expertise 
or training, he is not competent to comment on the presence 
or etiology of a medical disorder.  Rather, medical evidence 
is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran also testified that his 
cardiologist said there was a possible connection between his 
heart condition and his migraines, but that he would not send 
a letter and swear to the fact that there is a definite 
relationship.  The veteran stated that his doctor had told 
him there was a possibility that one disorder had lead to the 
other; however, nothing in the veteran's medical records 
confirms these assertions.  In this regard, since the veteran 
testified that the cardiologist would not provide an opinion 
in writing of a possible connection between his heart 
condition and his migraines, VA has no duty request 
additional development.  38 U.S.C.A. § 5103A.  In addition, 
these statements cannot be used to convey his doctors' 
opinions, since a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Accordingly, the service connection claim for a 
heart condition as secondary to the veteran's service-
connected migraine headaches is denied as the evidence fails 
to establish that the condition was proximately due to or 
aggravated by his service-connected migraines.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder as secondary to his 
service-connected migraines is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


